DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-19 are pending and under examination.

Priority
This application is a CON of 16/177,361, filed 10/31/2018, which is a CIP of 15/876,553, filed 01/22/2018, which is a CIP of 15/601,331, filed 05/22/2017, which is a CIP of 15/238,909, filed 08/17/2016, which is a CIP of 15/076,080 03/21/2016, which is a CIP of 14/730,585, filed 06/04/2015, which claims benefit of PRO 62/022,041, filed 07/08/2014.

Information Disclosure Statement
No Information Disclosure Statement has been filed.  

Claim Objections
Claims 6, 8, 10, 13-15, and 17-19 are objected to because of the following informalities:  a comma should be inserted between the penultimate and last selections of the recited “intranasally, sublingually or intranasally and sublingually”, i.e., the claims should read “…intranasally, sublingually, or intranasally and sublingually…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 requires a liquid spray formulation comprising:
	from about 4% to about 10% w/w naloxone;
	from about 20% to about 50% w/w ethanol;
	from about 5% to about 10% w/w propylene glycol; 
	from about 35% to about 85% w/w water; and
	from about 0.005% to about 0.01% w/w EDTA.
It is unclear how the claimed liquid spray formulations can comprise more than about 71% water because the minimum amounts of the other recited ingredients total at least 29.005% w/w (4% naloxone + 20% ethanol + 5% propylene glycol + 0.005% EDTA).
	While the Examiner is aware that claims can encompass non-working embodiments, the claims literally encompass physically impossible formulations, i.e., amounts of water greater than about 71% w/w.  

Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 depends from claim 1, which recites a liquid spray formulation, i.e., a composition of matter.  Claim 5 recites the formulation provides a time to maximum plasma concentration of about 15 minutes following administration.  It is unclear whether claim 5 is merely reciting an inherent property of the formulation of claim 1 or is intended to place additional physical and/or chemical limitations on the formulation.  If the former, claim 5 fails to further limit claim 1 from which it depends as it does not place any additional structural limitations on the formulation.  If the latter, it is totally unclear what physical and/or chemical limitations must be made to the formulation of claim 1 such that it will provide a time to maximum plasma concentration of about 15 minutes following administration.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends from claim 1, which recites a liquid spray formulation, i.e., a composition of matter.  Claim 5 recites the formulation provides a time to maximum plasma concentration of about 15 minutes following administration.  As discussed supra (see 35 U.S.C. 112, 2nd Paragraph rejection), to the extent that claim 5 recites an inherent property of claim 1 from which it depends, it fails to further limit claim 1, i.e., it places no additional structural limitations on the formulation of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,642,848
Claims 1-6, 8, 10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,642,848. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘848 patent substantially overlap with the instant claims. Specifically, both the instant claims and the ‘848 patent encompass liquid spray formulations comprising naloxone, ethanol, propylene glycol, water, and edetate disodium dihydrate in overlapping w/w percentages.  To the extent the w/w percentages differ, the instant claims circumscribe obvious modifications thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
Instant Claims 2-4, 12, and 16 expressly exclude ingredients that are implicitly not present in the ‘848 patent claim formulations, i.e., they are not positively recited as being present.  Obviously, something not positively recited as required to be present is implicitly not contained in the formulation.
Regarding Claims 6, 8, 10, 13-15, and 17-19, the ‘848 patent claims treating opioid dependence, opioid overdose, or congenital sensitivity to pain comprising “administering the sublingual spray formulation of claim 1”.  Obviously, a “sublingual spray formulation” would be administered to a patient “sublingually” as recited in claims 6, 8, 10, 13-15, and 17-19.

U.S. Patent No. 10,441,538
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,441,538. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘538 patent claims anticipate instant claims 1-5, 12, and 16.  Specifically, Claim 1 of the ‘538 patent recites a liquid spray formulation comprising about 9% w/w naloxone, a pharmaceutically acceptable salt thereof, about 66% w/w water, about 5.0% w/w propylene glycol and about 20.0% w/w ethanol, and about 0.01% w/w edetate disodium dihydrate, wherein the formulation does not contain an isotonicity agent or a buffer.  Claim 5 of the ‘538 patent recites a liquid spray formulation comprising about 9% w/w naloxone, a pharmaceutically acceptable salt thereof, about 36% w/w water, about 5.0% w/w propylene glycol and about 50.0% w/w ethanol, and about 0.005% w/w edetate disodium dihydrate, wherein the formulation does not contain an isotonicity agent or a buffer.  Thus, as the amounts of each recited ingredient fall squarely within the claimed ranges, the claimed liquid spray formulations of Claims 1-5, 12, and 16 are anticipated by the ‘538 patent claims.
Regarding Claims 6-11, 13-15, and 17-19, while the claims at issue are not identical they are not patentably distinct from each other because the ‘538 patent claims the same liquid spray formulations comprising naloxone and discloses the use thereof in treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration as presently claimed (Abstract; col.2, l.37-61).  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘538 patent) claims the same liquid spray formulations comprising naloxone and discloses the use thereof in treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration as presently claimed.  Applicants’ later application (the instant application) claims a method of using those compositions claimed in the earlier ‘538 patent for a particular use (treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration) described in the specification of the earlier ‘538 patent.
Accordingly, Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,441,538. 


U.S. Patent No. 10,617,686
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,617,686. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘686 patent substantially overlap with the instant claims. Specifically, both the instant claims and the ‘686 patent encompass liquid spray formulations comprising naloxone, ethanol, propylene glycol, water, and edetate disodium dihydrate in overlapping w/w percentages.  To the extent the w/w percentages differ, the instant claims circumscribe obvious modifications thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.") 
Instant Claims 2-4, 12, and 16 expressly exclude ingredients that are implicitly not present in the ‘686 patent claim formulations, i.e., they are not positively recited as being present.  Obviously, something not positively recited as required to be present is implicitly not contained in the formulation.
Claims 7 and 9 differ from the ‘686 patent claims only in so far as they expressly require the administration occurs intranasally, whereas the ‘686 patent claims recite the administration occurs either intranasally, sublingually or intranasally and sublingually.  Obviously, administration occurring intranasally is a preferred means of administration as it is expressly recited as one of two possible administrations.

U.S. Patent No. 10,722,510
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,722,510. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘510 patent substantially overlap with the instant claims. Specifically, both the instant claims and the ‘510 patent encompass liquid spray formulations comprising naloxone, ethanol, propylene glycol, water, and edetate disodium dihydrate in overlapping w/w percentages.  To the extent the w/w percentages differ, the instant claims circumscribe obvious modifications thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
Instant Claims 2-4, 12, and 16 expressly exclude ingredients that are implicitly not present in the ‘510 patent claim formulations, i.e., they are not positively recited as being present.  Obviously, something not positively recited as required to be present is implicitly not contained in the formulation.
Claims 7 and 9 differ from the ‘510 patent claims only in so far as they expressly require the administration occurs intranasally, whereas the ‘510 patent claims recite the administration occurs either intranasally, sublingually or intranasally and sublingually.  Obviously, administration occurring intranasally is a preferred means of administration as it is expressly recited as one of two possible administrations.

U.S. Patent No. 10,973,814
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,973,814. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘814 patent claims anticipate instant claims 1-15.  Specifically, the ‘814 patent claims circumscribe liquid spray formulations comprising naloxone or a pharmaceutically acceptable salt thereof (7.5%, 8%, or 9% w/w), water (66% w/w), propylene glycol (5% w/w), ethanol (20% w/w), and edetate disodium dihydrate (0.01% w/w), wherein the formulations do not contain an isotonicity agent or a buffer.  The ‘814 patent claims treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration of the claimed formulations.  

U.S. Patent No. 11,135,155
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,135,155. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘155 patent claims anticipate instant claims 1-5.  Specifically, Claim 9 of the ‘155 patent recites a liquid spray formulation comprising from about 5% to about 16% w/w naloxone or a pharmaceutically acceptable salt thereof, from about 20% to about 50% w/w ethanol, from about 5% to about 10% w/w propylene glycol, from about 35% to about 70% w/w water, and from about 0.001% to about 0.1% w/w of a chelating agent, wherein w/w denotes weight by total weight of the formulation. Claim 11 of the ‘155 patent depends from claim 9 and recited the chelating agent is edetate disodium dihydrate.  
Instant Claims 2-4 expressly exclude ingredients that are implicitly not present in the ‘155 patent claim formulations, i.e., they are not positively recited as being present.  Obviously, something not positively recited as being required to be present is implicitly not contained in the formulation.
Regarding claims 12 and 16, although the claims at issue are not identical, they are not patentably distinct from each other because amounts of naloxone, water, propylene glycol, ethanol, and EDTA recited in claims 12 and 16 fall squarely within the ranges recited in the the claims of the ‘155 patent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding Claims 6-11, 13-15, and 17-19, while the claims at issue are not identical they are not patentably distinct from each other because the ‘155 patent claims the same liquid spray formulations comprising naloxone and discloses the use thereof in treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration as presently claimed (Abstract; col.2, l.37-61).  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘155 patent) claims the same liquid spray formulations comprising naloxone and discloses the use thereof in treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration as presently claimed.  Applicants’ later application (the instant application) claims a method of using those compositions claimed in the earlier ‘155 patent for a particular use (treating opioid dependence, opioid overdose, and congenital sensitivity to pain by intranasal and/or sublingual administration) described in the specification of the earlier ‘155 patent.
Accordingly, Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,135,155. 

Application No. 17/198,384 (reference application)
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/198,384 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘384 application substantially overlap with the instant claims. Specifically, both the instant claims and the ‘384 application claims encompass liquid spray formulations comprising naloxone, ethanol, propylene glycol, water, and edetate disodium dihydrate in overlapping w/w percentages.  To the extent the w/w percentages differ, the instant claims circumscribe obvious modifications thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) WO 00/62757 teaches spray applicators for administering an opioid antagonist selected from naloxone and/or naltrexone. (Abstract.) Aqueous pharmaceutical compositions for nasal or oral administration are disclosed that comprise 0.8% w/v naloxone hydrochloride and purified water. (Example 1.) 
B) US 2015/0018379 A1 teaches intranasal pharmaceutical dosage forms comprising naloxone dissolved in an application fluid. (Abstract.) The amount of naloxone hydrochloride is ≥0.5 mg dissolved in an application fluid of a volume of ≤250 l. (Id.) The final concentration of the naloxone or a pharmaceutically acceptable salt thereof in the application fluid is within a range of equivalent to 3 mg naloxone HCl per ml application fluid [i.e., 0.3% w/w] to 100 mg naloxone HCl per ml application fluid [i.e., 10% w/w], preferably within a range of equivalent to 3 mg naloxone HCl per ml application fluid to 70 mg naloxone HCl per ml application fluid, and more preferably within a range of equivalent to 3 mg naloxone HCl per ml application fluid to 24 mg naloxone HCl per ml application fluid. ([0026].) The application fluid is selected from the group comprising water, an aqueous solution optionally comprising a pharmaceutical solvent, an aqueous solution comprising a pharmaceutical solvent and co-solvent and an aqueous saline solution. ([0038].)

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038